Exhibit 10.4

25 April 2018

David Gustafson

Dear David,

Mattersight Corporation. Employment Post Acquisition by NICE Systems,
Inc.(“NICE”)

We have an exciting opportunity ahead of us with the acquisition of Mattersight
Corporation (the Company) by NICE. Mattersight Corporation has incredible talent
and together, we will transform the customer analytics market.

We are writing to confirm your terms of employment following the acquisition.
This letter agreement amends the employment agreement between you and the
Company dated September 8, 2008, as amended (“Employment Agreement”) and will be
effective upon (and subject to) the closing of the acquisition. The terms of the
Employment Agreement will remain in full force and effect unless amended by this
letter agreement.

 

  a) The Company will be a subsidiary of NICE.

 

  b) You will be paid salary at the rate of $260,000 USD per annum.

 

  c) The Bonus provision of the Employment Agreement is replaced by the
following: “Management by Objectives (“MBO”): You will be entitled to
participate in the annual NICE MBO Plan. This is a bonus plan based on company
financials, unit financials, unit KPIs and an individual performance section.
Your Annual MBO Target for 2018 is $160,000 USD prorated for the portion of 2018
between the closing and the end of the year.” You will also be paid any bonus
awarded by the Mattersight board of directors in accordance with your employment
agreement and any applicable bonus plan that are in effect before you sign this
letter, for work performed in 2018 before the closing, which will be paid in
April 2019.

 

  d) The Company will recommend to the NICE Ltd. board of directors (“Board”)
that you be granted 15,000 NICE Ltd. Restricted Stock Units (“RSUs”) after the
closing, subject to approval by the Board. The RSUs will have an exercise price
per share of approximately NIS 1.00 (approximately USD 0.25) and, when vested
and exercised are converted into a NICE Ltd. share. Once the grant is approved,
you will receive the formal grant agreement with additional details which will
require your signature. The grant will be subject to the terms of the NICE Ltd.
2016 Share Incentive Plan (“2016 Plan”) and the grant agreement, which will
control in the event of a conflict with this letter. Sixty percent (60%) of the
RSUs will vest in two tranches subject to your continued employment at the
Company or any other NICE Group (as defined below) company at the time of
vesting (“Time Based RSUs”). The Time-Based RSUs will vest as follows: the first
tranche in the amount of 30% of the Time-Based RSUs will vest 18 months after
closing of the acquisition, and the second tranche in the amount of 70% of the
Time-Based RSUs will vest 36 months after closing of the acquisition. Forty
percent (40%) of the RSUs will vest in two tranches based on both the
achievement of NICE Ltd. performance criteria as set forth in the formal grant
agreement (the “Performance Condition”) and your continued employed by the
Company or another NICE Group company through the vesting dates
(“Performance-Based RSUs”). The Performance-Based RSUs will vest as follows: the
first tranche in the amount of 30% of the Performance -Based RSUs will vest 18
months after closing of the acquisition, and the second tranche in the amount of
70% of the Performance-Based RSUs will vest 36 months after closing of the
acquisition (the “Time Conditions”). The Performance Condition constitutes a
threshold condition for the vesting of the Performance-Based RSUs; only once the
Performance Condition is achieved, will the Performance-Based RSUs be subject to
vesting in accordance with the Time Conditions.



--------------------------------------------------------------------------------

  e) The Company will also recommend to the Board that you be granted an
additional 1,500 RSUs after the closing, subject to approval by the Board. These
RSUs will have an exercise price per share of approximately NIS 1.00
(approximately USD 0.25) and, when vested and exercised are converted into a
NICE Ltd. share. Once the grant is approved, you will receive the formal grant
agreement with additional details which will require your signature. The grant
will be subject to the terms of the 2016 Plan and the grant agreement, which
will control in the event of a conflict with this letter. These RSUs will vest
12 months after the closing subject to your continued employment at the Company
or any other NICE Group company at the time of vesting.

 

  f) The Mattersight Stock Options and Restricted Stock you have been awarded
will be treated in accordance with the provisions of the Merger Agreement that
will be filed with the SEC.

 

  g) The Severance Benefits and Death and Disability Benefit provisions of the
Employment Agreement are amended as follows:

 

  i. For purposes of calculating Severance Pay your “then-current base salary”
will be deemed to be $325,000 per annum, and for purposes of calculating the
Severance Bonus your “target bonus” will be deemed to be $325,000.

 

  ii. The Severance Health Premium Reimbursements provision of the Employment
Agreement is replaced by the following: “You will receive a lump sum severance
payment equal to the estimated cost of COBRA coverage for you and your
dependents (if any) for a period of twelve (12) months (“Lump Sum Payment”).”

 

  iii. The Severance Pay, Severance Bonus and Lump Sum Payment will be paid on
the first payroll date that is more than sixty days after the effective date of
termination.

 

  iv. The Severance Benefits and Death and Disability Benefit provisions of the
Employment Agreement will only apply to a termination without Cause or
resignation for Good Reason that occurs before the second anniversary of the
closing, and on or after the second anniversary of the closing you will only be
eligible for severance payments in accordance with NICE practices and policies
in effect at that time.

 

  h) The Employment Agreement is further amended as follows:

 

  i. Due to the acquisition, we will be aligning Company titles with the NICE
titling structure. Taking into consideration your current role and
responsibilities, your updated title post-closing is VP and Head of Mattersight.
You will report to an officer of the Company designated by its board of
directors.

 

  ii. You agree that if you resign without Good Reason before the one year
anniversary of the closing, you will provide at least 90 days advance written
notice of such resignation.

 

  iii. You agree that while you are employed by the Company you will not be
employed by, or provide services to or on behalf of, any other business
(including your own business), without the prior written approval of the
Company.

 

  iv. It will not violate the non-disparagement provision of the Employment
Agreement for either you or Company representatives to make truthful statements
to a government or regulatory agency or in any administrative, judicial,
mediation or arbitration proceeding.

 

  v.

You agree that the protections of Confidential Information, and the restrictions
against competition, providing competitive services and solicitation in
Section 9 of the Employment Agreement, will apply to the entire business of NICE
Ltd., as conducted through its direct and indirect subsidiaries and affiliates
(the “Company Group”), and that these expanded

 

2



--------------------------------------------------------------------------------

  protections and restrictions are reasonable because of the access you will
have to the trade secrets and Confidential Information, and the client
relationships, of the Company Group. You further agree that the references to
“Company” in Section 9 are amended to refer to the “Company Group,” and that
references to your employment by the Company Group will mean either the Company
or any other member of the Company Group that employs you.

 

  vi. By signing this letter agreement, you consent to all of the changes to
your Employment Agreement. You and the Company acknowledge and agree that the
Employment Agreement, as amended by this letter agreement, is binding on you and
the Company as of and after the closing, and that these amendments, including
without limitation the updated title, do not constitute Good Reason (as defined
in the Employment Agreement) for you to resign from employment.

Your employment will remain on an “at-will” basis, which means either you or the
Company may terminate your employment at any time and for any reason, except as
provided in Section h(ii) of this letter. All payments to you are subject to all
applicable tax deductions and withholdings.

We are confident that your experience and commitment will greatly contribute to
the successful integration of the Company and the continued growth and
development of NICE in the future. We look

forward to working together.

 

Yours sincerely

 

    /s/ Yaron Hertz     /s/ David B. Mullen Yaron Hertz     David B. Mullen

President, NICE Americas

NICE Systems, Inc.

   

Chief Financial Officer and Senior Vice President

Mattersight Corporation

Acceptance

I understand and accept the terms of this letter as stated.

 

/s/ David Gustafson     April 25, 2018 Signature     Date

 

3